Case: 1:19-cv-06454 Document #: 2 Filed: 09/30/19 Page 1 of 1 PagelD #:5606

ILND 44 (Rev, 09/07/18) CIVIL COVER SHEET

The ILND 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose
of initiating the civil docket sheet. (See instructions on next page of this form.)

 

I. (a) PLAINTIFFS DEFENDANTS
DREW PETERSON T.J. WATSON, & KWAME RAOUL
(b) County of Residence of First Listed Plaintiff VIGO, IN County of Residence of First Listed Defendant VIGO, IN
(Except in U.S. plaintiff cases) (in US. plaintiff cases only}

Note: In land condemnation cases, use the location of the tract of land involved.

(c) Attomeys (firm name, address, and telephone number) Attomeys (if known)

GREENBERG TRIAL LAWYERS / (312) 399-2711
53 W. JACKSON BLVD., #1260, CHICAGO, IL. 60604

 

 

If. BASIS OF JURISDICTION (Check one box, only.) IW. CITIZENSHIP OF PRINCIPAL PARTIES (For Diversity Cases Only.)
(Check gne box, only for plaintiff and ane box for defendant.)
_J1 U.S. Government {8]3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government not a party) Citizen of This State | _.| | Incorporated or Principal Place ™ 4 4
of Business i This State
{2 U.S, Government (14 Diversity Citizen of Another State 12 _) 2 Incorporated and Principal Place Js  _J5
Defendant (Indicate citizenship of parties in Item HI) of Business in Another State
Citizen or Subject of a O3 [J 3. Foreign Nation Cie 6

Foreign Country

 

   

IV. NATURE OF SUIT (Check one box, only.)

   

   

   
  

 

    
  

    

 

 

 

      

    

              
  
   
  

  

 

 

 

 

 

 

 

 

 

 

 

 

(J 110 insurance PERSONAL INJURY PERSONAL INJURY { 510 Motions to Vacate Sentence [7] 710 Fair Labor Standards Act (1 375 False Claims Act
(7) 120 Marine ~ 310 Airplane E1 530 General 530 General (1) 720 Labor/Management Relations |] 376 Qui Tam (3t USC 3729 (a))
[130 Miller Act 315 Airplane Product (1 367 Health Care/ | 535 Death Penalty £23 740 Railway Labor Act (3 400 State Reapportionment
[3 140 Negotiable Instrument Liability Pharmaceutical Habeas Corpus: (2) 751 Family and Medical EJ 410 Antitrust
(lJ 150 Recovery of Overpayment — 320 Assault, Libel & Slander Personal Injury | 540 Mandamus & Other Leave Act [1] 430 Banks and Banking
& Enforcement of Judgment 330 Federal Employers’ Product Liability { 550 Civil Rights (2 790 Other Labor Litigation (1 450 Commerce
(1 tSt Medicare Act Liability C1 368 Asbestos Personal Injury} | 555 Prison Condition (1) 791 Employee Retirement (460 Deponation
(152 Recovery of Defaulted Student — 340 Marine Product Liability | 560 Civil Detainee - Conditions Income Security Act {1 470 Racketeer Influenced and
Loans (Excludes Veterans) 345 Marine Product Liability of Confinement Corrupt Organizations
[7] 153 Recovery of Veteran's Benefits | ~~ 350 Motor Vehicle (1 480 Consumer Credit
{CJ 160 Stockholders’ Suits ~ 355 Motor Vehicle PERSONAL PROPERTY ROPE! (1 485 Telephone Consumer
2] 190 Other Contract Product Liability C1 370 Other Fraud C1 820 Copyrights Protection Act (TCPA)
[2] 195 Contract Product Liability —. 360 Other Personal Injury C1) 371 Truth in Lending I 830 Patent (490 Cable/Sat TV
{71 196 Franchise 362 Personal Injury - (1 380 Other Personal E1835 Patent ~- Abbreviated E1850 Securities/Commodities/
Medical Malpractice Property Damage New Drug Application Exchange
Ci 385 Property Damage (1) 840 Trademark (1 890 Other Statutory Actions
Product Liability (891 Agricultural Acts
(1 893 Environmental Matters
REAL PROPERTY CIVIL RIGHTS | BANKRUPTCY ORFEITURE/PENA SOCIAL SECU C7 895 Freedom of Information Act
{£210 Land Condemnation ww 440 Other Civil Rights LJ 422 Appeal 28 USC 158 Fr” 625 Drug Related Seizure () 861 HEA (1395f) C1 896 Arbitration
(2) 220 Foreclosure “441 Voting OF 423 Withdrawal 28 USC 157 of Property 21 USC 881 1] 862 Black Lung (923) 1 899 Administrative Procedure
(230 Rent Lease & Ejectment 442 Employment 690 Other (1 863 DIWC/DIWW (405(g)) Act/Review or Appeal of
7] 240 Torts to Land 443 Housing/ E] 864 SSID Title XVI Agency Decision
(2) 245 Tort Product Liability Accommodations MIGRA (1 865 RSI (405(g)) (1 950 Constitutionatity of
2) 290 Alt Other Real Property 445 Amer. w/Disabilities - (9 462 Naturalization State Statutes
Employment Application
446 Amer. w/Disabilities - 1 463 Habeas Corpus - Alien
Other Detainee (Prisoner Petition) CI 870 Taxes (U.S. Plaintiff
448 Education C465 Other Immigration or Defendant)
Actions O) 871 IRS-Third Party
26 USC 7609
V. ORIGIN (Check gue box, only.)
1 Original [1 2 Removed from “| 3. Remanded from [4 Reinstated or “3 Transferred from [~ 6 Multidistrict “ 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation Litigation
(specify) Direct File
VI. CAUSE OF ACTION (Enter U.S. Civil Statute under which youare filing and [VII, PREVIOUS BANKRUPTCY MATTERS (For nature of suit 422 and 423, enter the
write a brief statement of cause.) case number and judge for any associated bankruptcy matter previously adjudicated by a judge of this Court.
28 U.S.C. §2254: Constitutional violations in trial se a separate attachment if necessary.)
VIL REQUESTED IN (] Check if this is a class action Under rule 23, Demand $ Check Yes only if demanded in complaint.
COMPLAINT: F.R.CV.P. Jury Demand: C1 Yes [] No
IX. RELATED C ‘ASE(S) (See instructions)
IF ANY Judge Case Number
X. Is this a previously dismissed or remanded case? [_] Yes [Ml] No If yes, Case # Name of Judge

Date Signature of attorney of record

 
